Citation Nr: 1007562	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased evaluation for cervical 
strain, rated at 10 percent for the period prior to March 12, 
2008, and at 20 percent since March 12, 2008.

2.	Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with degenerative changes of the thoracic spine 
at T12-L1.

3.	Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee. 

4.	Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee. 

5.	Entitlement to an evaluation in excess of 10 percent for 
right ilio-tibial band syndrome.

6.	Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals, left malleolus fracture, status-
post open reduction and internal fixation.

7.	Entitlement to a compensable evaluation for tinea 
corporis and tinea cruris.

8.	Entitlement to a compensable evaluation for left wrist 
strain.

9.	Entitlement to a compensable evaluation for a scar, 
residual, right thumb laceration.

10.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

11.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter and family friends


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1987 to October 
1989, and from November 1990 to October 2003.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was awarded increased evaluations by a July 2008 
RO rating decision for his service-connected cervical spine, 
and left ankle scar disabilities during pendency of this 
appeal. Since these increases did not constitute full grants 
of the benefits sought, the Veteran's claims for still higher 
evaluations for the cervical spine and left ankle 
disabilities remain on appeal. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993).

In September 2008, the Veteran and several witnesses 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge, a transcript of which is of 
record. The Board issued a December 2008 decision denying 
each of the claims that were then on appeal. 

The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In June 2009, the 
Court granted a Joint Motion for Remand filed by the parties, 
which vacated the Board's decision in part and remanded the 
matter to the Board. The Board's prior denial of claims for 
increased ratings for a left ankle scar, allergic rhinitis, 
and left epididymitis was not vacated. The remaining claims 
were returned to the Board for further adjudication.



In November 2009, the Veteran's attorney provided additional 
evidence consisting of a clinical evaluation from a private 
chiropractor, and lay statements from third-parties, along 
with a waiver of RO initial consideration of this evidence. 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issues of increased evaluations for cervical and lumbar 
strain, a right thumb scar and dermatological disorder, and a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.  


FINDINGS OF FACT

1.	The Veteran's March 2008 VA examination established 
range of motion findings in the right knee of 0 to 100 
degrees, and in the left knee of 0 to 140 degrees, without 
indication of further lost motion due to functional 
impairment. The record does not otherwise establish lateral 
subluxation and/or instability of either knee. 

2.	Right ilio-tibial band syndrome does not involve a 
moderately severe injury to 
Muscle Group XIV.

3.	There is no more than moderate limitation of motion in 
the left ankle.

4.	Left wrist mobility is not constrained to palmar flexion 
limited in line with forearm, or to dorsiflexion less than 15 
degrees.

5.	There is no verified stressor of record in furtherance 
of the claim for service connection for PTSD.






CONCLUSIONS OF LAW

1.	The criteria are not met for an evaluation in excess of 
10 percent for retropatellar pain syndrome of the right knee. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 
5260 and 5261 (2009).

2.	The criteria are not met for an evaluation in excess of 
10 percent for retropatellar pain syndrome of the left knee. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 
5260 and 5261 (2009).

3.	The criteria are not met for an evaluation in excess of 
10 percent for right ilio-tibial band syndrome. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.73, Diagnostic Code 5314 (2009).

4.	The criteria are not met for an evaluation in excess of 
10 percent for post-operative residuals, left malleolus 
fracture, status-post open reduction and internal fixation. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5271 
(2009).

5.	The criteria are not met for a compensable evaluation 
for left wrist strain.                38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5215 (2009).

6.	The criteria are not met for service connection for 
PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified at         38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated February 2005 and 
August 2006,    the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The July 2005 and February 
2008 Statements of the Case (SOCs) explained the general 
criteria to establish a claim for increased rating, and for 
service connection, respectively. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, the August 2006 
correspondence provided supplemental information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The February 2005 VCAA notice preceded issuance of the rating 
decision on appeal pertaining to the Veteran's increased 
rating claims, and thus comported with the standard for 
timely notice. Similarly, the August 2006 notice letter 
preceded the July 2007 rating decision denying service 
connection for PTSD.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, and records of VA 
outpatient treatment. The Veteran has undergone several VA 
medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claim, the Veteran has provided 
a November 2009 chiropractor's report, and lay statements 
from himself and other individuals. The Veteran testified 
during a September 2008 Travel Board hearing. There is no 
indication of any further relevant evidence or information 
which has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 



Background and Analysis

I.	Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R.          
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1. 

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
Knees

The March 2005 VA Compensation and Pension examination of the 
joints indicated a reported history of gradual onset of pain 
of both knees, made worse with prolonged standing, walking, 
running, and traversing stairs. There was also a history of 
occasional swelling and instability of the knees, and 
crepitus with movement. There were no reported episodes of 
dislocation or recurrent subluxation. There was no 
significant adversity related to normal occupational or 
recreational activities. 

Objectively, the knees were symmetrical on observation. There 
was no evidence of swelling or inflammation, and no pain or 
effusion on the palpation of the knee joints. There was no 
evidence of instability, locking, or loss of function. There 
was mild crepitus with movement. The knee joints were stable 
to anterior and posterior stress, and laterally. McMurray and 
Lachman's tests were negative. Range of motion consisted of 
flexion to 140 degrees, and extension to 0 degrees, 
bilaterally. There was no evidence of additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement. An x-ray of both knees was negative.

On a February 2007 VA general examination the evaluation of 
both knees revealed normal appearance without heat, redness, 
swelling or tenderness. There was full range of motion in 
both knees. The Veteran was able to squat and arise. 
Stability was intact, and there was negative McMurray's sign 
and Lachman test. Range of motion was from 0 to 140 degrees. 
No additional limitations were noted with three repetitions 
of movement that were related to pain, fatigue, 
incoordination, weakness or lack of endurance.

On a March 2008 examination, the Veteran noted right knee 
constant pain with intermittent weakness, stiffness, 
swelling, instability and giving way. There was left knee 
constant pain. Pain was precipitated by prolonged walking, 
standing and sitting in one position. There were no reported 
episodes of dislocation or recurrent subluxation. Right knee 
range of motion was 0 to 100 degrees, with base line pain, 
and more pain at the extreme of motion. Left knee mobility 
was 0 to 140 degrees, with base line pain. Tests of stability 
were normal including varus/valgus testing, anterior and 
posterior cruciate ligament testing, and McMurray's test. 
There was constant pain in the knees with increase in the 
right knee at extreme range of motion. However, there was no 
change in pain, range of motion or additional limitation upon 
three repetitions. The impression was of right knee 
retropatellar pain syndrome, moderate; left knee 
retropatellar pain syndrome, mild; and right ilio-tibial band 
syndrome, mild. 

On a November 2009 clinical evaluation by Dr. L.M., a private 
chiropractor, the Veteran was capable of right knee flexion 
to 92 degrees, and left knee flexion to 137 degrees. In the 
lower extremities, the right knee hamstring muscle group was 
strong. An assessment was given of knee and leg 
sprain/strain. A test for Apley's sign was positive, which 
according to the chiropractor indicated disruption in the 
internal stability of the knee.

There are numerous recently received lay statements from 
other individuals who attest to the Veteran's functional 
limitations in carrying out daily life activities 
attributable to joint pain and malfunction in the lower 
extremities, including the knees. 

A.	Retropatellar Pain Syndrome

The Veteran's retropatellar pain syndrome in each knee has 
been assigned a               10 percent rating under 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024, for 
tenosynovitis, which is in turn rated based on degenerative 
arthritis under Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,          a 10 percent rating is assigned. A 20 
percent rating is assigned where the above is present but 
with occasional incapacitating exacerbations.

In addition, Diagnostic Code 5260 pertains to limitation of 
leg flexion, and provides for a noncompensable rating when 
flexion is limited to 60 degrees. A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

Upon evaluating retropatellar pain syndrome of both knees 
under the pertinent rating criteria, a higher evaluation than 
10 percent for each knee disability is not warranted. 
Applying first the criteria that is premised upon limitation 
of motion,  the Veteran does not have qualifying limitation 
of motion in either knee. To require assignment of the next 
higher 20 percent rating, the Veteran would have to manifest 
the necessary limitation of knee flexion under Diagnostic 
Code 5260 or knee extension under Diagnostic Code 5261, or 
for that matter have two 10 percent ratings under each of 
these diagnostic codes for motion limited in more than one 
plane. VAOPGCPREC 9-04 (September 17, 2004). However, the 
most severe medical findings on VA examination in March 2008 
establish range of motion in the right knee of 0 to 100 
degrees, and in the left knee of 0 to 140 degrees (full range 
of motion) -- which essentially does not merit a compensable 
rating under Diagnostic Code 5260 or 5261. The Board has also 
appropriately considered functional loss in interpreting 
these measurements. See Deluca, supra; 38 C.F.R. §§ 4.45, 
4.59. Here, the Veteran's primary manifestation of pain was 
at the extreme ends of movement, so not a major encumbrance 
on his overall mobility. While there was minor baseline pain 
noted, it is emphasized that the objective measurements alone 
are not even close to what constitutes a compensable 
disability rating, and therefore some limited further impact 
of pain on motion would not likely be determinative. In 
addition, the VA examiner could not identify any other form 
of functional loss, to include impairment related to fatigue 
or weakness on repetitive motion testing. There is also 
mention in the November 2009 private chiropractor's report of 
right knee flexion limited to 92 degrees; this however is 
well above the 45 degrees limitation on flexion needed to 
support a minimum 10 percent rating under Diagnostic Code 
5260. There is also no description from the chiropractor of 
pain on motion, or related form of functional loss. 
Accordingly, the medical evidence continues to substantiate 
the assignment of a 10 percent rating for retropatellar pain 
syndrome in both knees when considering the extent of 
limitation upon motion.

This notwithstanding, a potential exists to rate both knee 
disorders on the basis of lateral subluxation and/or 
instability, pursuant to Diagnostic Code 5257, and here a           
10 percent rating would be sufficient for increased rating 
purposes, as a separate rating in combination with the 
existing 10 percent premised upon degenerative arthritis at 
Diagnostic Code 5003. See 38 C.F.R. § 4.14. Review of the 
record constrains this possibility. Specifically, the tests 
of knee stability have consistently been normal, including as 
to anterior and posterior cruciate ligament function, and 
stability to varus/valgus stress. The Veteran has described 
knee giving way subjectively on the March 2008 examination, 
but this fact must be balanced against the clear absence of 
any knee instability, subluxation, or joint locking on the 
March 2008 VA examination or any earlier such examinations. 
The one exception is the November 2009 chiropractor's finding 
of a positive Apley's sign. Notably, however, the 
chiropractor did not conduct any of the other common tests 
mentioned above to evaluate knee stability. This one positive 
result must be considered against the overwhelming absence of 
any signs of knee instability otherwise.  Moreover, the Board 
notes that the medical personnel who found that there was no 
instability of the knee have a higher degree of training than 
the chiropractor who determined otherwise.  The conclusion 
warranted is that a separate 10 percent schedular rating 
based upon right or left knee instability is not assignable. 

Thus, the existing 10 percent ratings for both right and left 
retropatellar syndrome should remain in effect.

B.	Right Ilio-tibial Band Syndrome

The condition of right ilio-tibial band syndrome has received 
a separate 10 percent evaluation, listed under 38 C.F.R. § 
4.73, Diagnostic Code 5314, for impairment to Muscle Group 
XIV, the muscles of the anterior thigh.

Diagnostic Code 5134, pertains to Muscle Group XIV, which is 
under the pelvic girdle and thigh anatomical region. The 
function of these muscles is as follows: extension of the 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2). 
The muscles include the anterior thigh group: (1) Sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris. 
Muscle disability under this provision where slight in degree 
is assigned a noncompensable rating; where moderate a 10 
percent rating; where moderately-severe a 30 percent rating; 
and if at the severe level, the maximum available 40 percent 
rating.

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe. 
The Veteran's disability is currently evaluated as a moderate 
disability. The evidence must demonstrate a moderately severe 
disability in order to receive an increased evaluation.  
38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

In practice, the RO's earlier rating decisions granting 
service connection for the Veteran's right ilio-tibial band 
syndrome, and continuing the assigned 10 percent rating have 
cited to Diagnostic Code 5003 for degenerative arthritis 
primarily. In any event, the Board has already considered 
whether a right knee disability is productive of at least a 
20 percent rating based on limitation of motion, or knee 
instability, and found in the negative. The remaining 
consideration would be whether Diagnostic Code 5314 premised 
on muscle injury might warrant any higher rating. On this 
subject, there is no indication of substantial impairment to 
Muscle Group XIV, pertaining to the muscles of the anterior 
thigh. The Veteran's disability is not the result of a 
penetrating wound by a missile, which renders most of the 
factors for consideration inapplicable. The February 2007 VA 
examination found that there were no additional limitations 
related to pain, fatigue, incoordination, weakness or lack of 
endurance, which the Board interprets as an absence of the 
cardinal signs of muscle injuries. A muscle injury, or 
atrophy of the muscles due to underlying disability, simply 
is not identified as a component of a service-connected knee 
disability. Furthermore, any impairment of this muscle group 
that is present does not equate to the moderately severe 
level needed for an increased evaluation. By all indication, 
the problem is limited in scope to the knee joints 
themselves, and the right iliotibial band. The muscles of the 
anterior thigh do not appear to be affected. Moreover, right 
ilio-tibial band syndrome was characterized as mild in the 
March 2008 VA examination report, indicating a degree of 
severity that equates to no more than the current 10 percent 
rating that is assigned for a moderate disability and not a 
higher evaluation. 

Accordingly, as the evidence does not show a moderately 
severe muscle disability, there is no further basis in the 
rating criteria for muscle injuries, or for that matter any 
other relevant rating provision, to assign an evaluation 
higher than 10 percent for the Veteran's right ilio-tibial 
band syndrome.

Post-operative Residuals, Left Malleolus Fracture

The report of a March 2005 VA examination of the joints 
indicates a reported history of injury to the left ankle in 
2003 as a result of a motorcycle accident in which the 
Veteran was thrown from the bike. He stated he was later 
diagnosed with a fracture of the left lateral malleolus, and 
underwent open reduction and internal fixation of the 
fracture soon thereafter with good results. He stated he 
developed an infection which was vigorously treated with 
resolution, although there remained residual ankle pain. 
Physical examination revealed the feet and ankles to be 
symmetrical on observation. Palpation indicated no evidence 
of tenderness.         The Veteran was able to rise on heels 
and toes, walk heel to toe and stand on one foot with some 
apparent discomfort of the left ankle. Range of motion 
testing both active and passive revealed no evidence of 
discomfort. Range of motion measurements in the left ankle 
were dorsiflexion to 10 degrees, plantar flexion to  45 
degrees, inversion 20 degrees, eversion 20 degrees. An x-ray 
of the left ankle indicated an impression of a compression 
plate and screws seen in the lateral malleolus, with no 
evidence of loosening or infection. Bony structures were 
otherwise intact and normally aligned, and the ankle joint 
was normal in width. 

A February 2007 VA general medical examination indicated that 
range of motion for the left ankle was comprised of 
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
inversion 30 degrees, and eversion 20 degrees. There was no 
atrophy at the left calf. No additional limitations were 
noted with three repetitions of movement that were related to 
pain, fatigue, incoordination, weakness or lack of endurance. 

The report of a March 2008 examination reveals reported 
constant left ankle pain with intermittent weakness, 
stiffness and swelling. Range of motion consisted of 
dorsiflexion to 15 degrees, plantar flexion to 35 degrees, 
inversion to 20 degrees, and eversion to 15 degrees. There 
was pain at the extreme range of motion. There was no change 
in pain, range of motion or additional limitation upon three 
repetitions. The diagnosis was residuals of a left malleolus 
fracture, status postoperative, moderate. 

On a November 2009 chiropractic evaluation, the Veteran 
demonstrated plantar flexion of the left ankle to 12 degrees, 
and dorsiflexion (extension) to 21 degrees. The chiropractor 
in evaluation of a May 2003 prior left ankle x-ray raised the 
medical concern that a surgically inserted screw may have 
moved into the joint line and become the etiology of a 
significant amount of pain.

The Veteran's left ankle disorder is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of 
motion of the ankle. Under that diagnostic code, a 10 percent 
rating is assigned for moderate limitation of motion, and a        
20 percent rating assigned due to marked limitation of 
motion. 

The terms "moderate" and "marked" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.
 
Normal range of motion for the ankle is comprised of plantar 
flexion to 45 degrees, and dorsiflexion to 20 degrees. 38 
C.F.R. § 4.71a, Plate II. 

Based upon the above, the currently assigned 10 percent 
rating for a left ankle disorder should remain in effect. The 
most comprehensive and relatively recent findings are from 
the March 2008 VA examination, and demonstrate both plantar 
flexion and dorsiflexion at more than half of the amount 
generally deemed normal motion. While there was pain at the 
extremes of motion, there was no additional limitation of 
motion from pain or any other form of functional loss. Thus, 
taking into practical consideration the DeLuca holding, the 
Veteran still had more than half of typical range of motion. 
The November 2009 chiropractor's evaluation denoted slightly 
worse findings, but these remained near half of normal 
levels. The Board cannot conclude that limitation of motion 
of the left ankle ever became close to marked in degree given 
the retained level of functionality. There is a concern the 
chiropractor raised as to the placement of surgical screws as 
the cause of left ankle joint pain. While this should be 
addressed in further treatment of the Veteran, the rating 
criteria is specific in calling for disability rating on 
limitation of motion, under Diagnostic Code 5271, and the 
Veteran has sufficient retained mobility as to qualify as 
having a more moderate level of disability even after 
consideration of any pain or functional loss that results 
from this screw. Hence, a 10 percent rating for a left ankle 
disorder should remain applicable. 

Left Wrist Strain

On the March 2005 VA examination, the Veteran identified a 
history of left wrist pain which began during training 
exercises in service, and was gradual in onset. There was 
residual pain with repetitive movement and lifting. 
Evaluation of the wrist and hands revealed no swelling or 
inflammation. Palpation revealed no tenderness, nodules or 
masses. Grip strength was of good quality. There was no 
evidence of discomfort on movement or loss of mobility. Range 
of motion consisted of flexion to 80 degrees, extension to 70 
degrees, radial deviation 20 degrees, ulnar deviation 45 
degrees. An x-ray of the left wrist was normal. 

The March 2008 VA examination report reflects that the 
Veteran reported intermittent left wrist pain with weakness, 
stiffness, and swelling. Range of motion consisted of flexion 
to 80 degrees with pain at the extreme, dorsiflexion 
(extension) to 70 degrees, radial deviation 20 degrees, and 
ulnar deviation 40 degrees with pain at the extreme. There 
was no change in pain, range of motion or additional 
limitation upon three repetitions. The diagnosis was left 
wrist strain, mild. 

A March 2009 chiropractic evaluation estimated that 
approximately half of grip strength had been lost from the 
left hand. 

Left wrist strain has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist. 
Pursuant to that rating criteria, a 10 percent rating is 
assigned for either a major or minor upper extremity when 
there is palmar flexion limited in line with forearm; or 
dorsiflexion less than 15 degrees.

The objective requirements for assignment of a 10 percent 
evaluation pursuant to Diagnostic Code 5215 are not met, as 
the Veteran consistently has demonstrated palmar flexion well 
beyond in line with the forearm, and dorsiflexion well beyond 
15 degrees. Taking into consideration functional impairment, 
the March 2008 VA examination noted there was 80 degrees 
palmar flexion, with pain only at the extremes of motion and 
therefore not a significantly limiting factor. Assuming there 
was minimal loss of mobility due to pain, this did not 
approximate the finding which would be necessary to qualify 
for a 10 percent disability rating. The Veteran at worse 
still has motion well beyond having been in line with the 
forearm. While the Board acknowledges the chiropractor's 
report of some loss of grip strength, this factor is not 
contemplated in the rating criteria premised upon limitation 
of motion as objective indicia of service-connected 
disability. As noted, there is insufficient functional loss 
of range of motion of the wrist itself due to pain, weakness, 
and other factors to warrant a higher evaluation. There is 
also no other potentially applicable diagnostic code under 
which any higher rating could be assigned. Thus,  a 10 
percent rating remains warranted for a left wrist sprain.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. It is noted 
that a November 2009 chiropractor's report opines that the 
Veteran due to his orthopedic disorders was unable to perform 
strenuous work indefinitely. However, there is no indication 
from this or any other report of marked interference with 
employment to the extent that a more sedentary occupation is 
precluded. The Veteran's service-connected disorders also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claims for an increased rating for 
right and left knee disorders, a left ankle disorder, and a 
left wrist disorder are being denied.                The 
preponderance of the evidence is unfavorable on the claims, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A.                 § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.	Service Connection for PTSD 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009). 
 
The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

There is of record following separation from service a July 
2006 VA psychological evaluation that indicated a diagnosis 
of PTSD. Assuming that this diagnosis were later objectively 
confirmed, the next question presented is whether there is a 
valid stressor to support a clinical diagnosis of PTSD. 

The Veteran indicates as an in-service stressor that on April 
19, 2003 his unit was on a supply run to Tikrit, Iraq when 
the vehicle in which he was traveling was hit by a roadside 
bomb and ambush. He states that he injured his left ankle at 
that time.

In July 2007, the RO issued a formal finding of a lack of 
information required to verify the alleged stressor in 
connection with the Veteran's claim. The formal memorandum 
noted that the Veteran stated he was in Iraq from February 
2002 to October 2003. However, a review of service medical 
history indicated that the Veteran was injured in a 
motorcycle accident in Killeen, Texas on April 10, 2003, and 
was later discharged pending a Medical Evaluation Board. The 
RO's memorandum further observed there was nothing in the 
Veteran's personnel file to show that he was ever in the 
Middle East. 

During the September 2008 Board hearing, a friend of the 
Veteran testified that he had been a member of the Veteran's 
unit and was present during the identified April 19, 2003 
incident that purportedly occurred near Tikrit, Iraq. The 
witness described how the Veteran was medivaced to a military 
medical unit for a foot injury and then taken back to Fort 
Hood.

The Board has reviewed the service treatment records, and 
personnel file, and concludes that the objective record fully 
corroborates the conclusion expressed within the 
aforementioned formal finding that the Veteran did not have 
service in Iraq. For instance, medical records indicate that 
the Veteran was seen on March 28, 2003 at Bennett Health 
Center in Fort Hood, Texas for complaints pertaining to his 
back and left knee. There was another consultation on April 
9, 2003. He was also given an audiological evaluation at the 
Darnall Army Community Hospital on April 22, 2003. The only 
noise exposure noted at this evaluation was on the grenade 
range, and there is no mention of the ambush that the Veteran 
alleges he present for only three days earlier. Other records 
confirm that the cause of a left ankle injury was the April 
2003 motorcycle accident. Meanwhile, the Veteran's DD-214 
(Report of Separation from Service) and additional personnel 
records do not denote any period of service in Iraq. There is 
a copy of January 2002 orders that the Veteran's unit was 
transferred to a foreign location in support of Operation 
Enduring Freedom, although later records show this was to 
Guantanamo Bay. Every indication from objective documentation 
is that the Veteran served either stateside or in a foreign 
location other than Iraq during the time period of the 
incident in question. 

The Board has duly considered the testimony of the witness 
during the September 2008 hearing that the alleged incident 
transpired as mentioned. However, in so doing the Board is 
permitted to assign the appropriate level of credibility to 
such evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility). Here, the lay witness' account notwithstanding, 
the complete absence of any reference to service in Iraq 
within service medical and personnel documentation is more 
dispositive, particularly as the medical history places            
the Veteran at a location within the continental U.S. within 
both a few days before and after when the alleged incident 
transpired. Accordingly, absent verification of service in 
Iraq, the claimed stressor cannot possibly be corroborated.

Thus, while there is medical evidence supporting a diagnosis 
of PTSD, there is no basis to establish the underlying 
requirement of a stressor related to service. Therefore, the 
criteria for service connection for PTSD are not met. 

The Board has also considered whether there is any direct 
association between diagnosed bipolar disorder and the 
Veteran's service, and there is no competent evidence to 
indicate the likelihood of service connection on this basis. 
See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that in light of the fact a claimant generally is 
not competent to provide a medical diagnosis, a claim for 
service connection for PTSD constituted a generalized claim 
for benefits based on a mental disorder where the evidence 
showed that the claimant did not have PTSD but suffered from 
a different mental disorder). Considering also a potential 
psychiatric diagnosis that has been raised by the Veteran's 
representative, there      is no finding from the November 
2009 chiropractor's statement or otherwise of record to 
substantiate a diagnosis of chronic pain disorder, or similar 
depressive disorder with a secondary etiological relationship 
to a service-connected physical condition. Thus, there are no 
relevant psychiatric disorders other than PTSD that must be 
further addressed in deciding the instant claim. 

Accordingly, the claim for service connection for PTSD is 
being denied.                  The preponderance of the 
evidence is unfavorable on the claim, and hence the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R.          § 3.102. 

ORDER

An evaluation in excess of 10 percent for right ilio-tibial 
band syndrome is denied.

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee is denied. 

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee is denied. 

An evaluation in excess of 10 percent for post-operative 
residuals, left malleolus fracture, status-post open 
reduction and internal fixation, is denied.

A compensable evaluation for left wrist strain is denied.

Service connection for PTSD is denied.


REMAND

The claims not decided above are being remanded for specific 
additional development. The Board is requesting further VA 
Compensation and Pension examinations to ascertain the 
current severity of numerous service-connected disabilities. 

The Veteran last underwent a VA Compensation and Pension 
examination for cervical and lumbar spine disabilities in 
March 2008. Since then, a November 2009 private 
chiropractor's report has been obtained which demonstrates 
substantially greater limitation of motion in both regions of 
the spine than was previously observed. The chiropractor's 
report further denotes the presence of moderate and prolonged 
nerve impairment in the left upper extremity and right lower 
extremity, considered to have an underlying relationship to 
disorders of the spine. Several tests conducted indicated 
both cervical and sciatic nerve root compression. To obtain a 
more complete and updated depiction of the extent of service-
connected cervical and lumbar spine disorders, including any 
associated neurological impairment, another VA medical 
examination is warranted.

The Veteran's tinea corporis, and tinea cruris are rated 
noncompensable under       38 C.F.R. § 4.118, Diagnostic Code 
7813 for dermatophytosis. 

The Veteran's March 2005 VA dermatological examination notes 
his report of recurrent rash of the groin area since 1990 
diagnosed as tinea corporis. There was also a history of 
recurrent rash of both feet and between the toes, diagnosed 
as tinea pedis. Treatment consisted of topical antifungal 
creams which provided good relief. The Veteran was 
asymptomatic concerning these complaints and not requiring 
treatment. Objectively, there was no visible rash present on 
examination. The diagnosis was tinea corpus, resolved, and 
tinea pedis, resolved.

The Veteran's March 2008 dermatological examination indicated 
that the Veteran had always noted a groin rash with no spread 
of it to other parts of the body.           He treated the 
rash with Lamisil cream as needed every year or two. He would 
have itching during a flare up but no other symptoms. There 
was no rash present at that time. The percentage affected of 
exposed areas and/or of the entire body was                 0 
percent. 

During the September 2008 hearing, the Veteran testified that 
he had a rash in the groin region that was near constant in 
occurrence. He stated a rash treatment cream was required 
every two weeks.

The Board finds that to obtain an accurate depiction of the 
Veteran's service-connected dermatological disorder that 
another VA medical examination should be scheduled if at all 
possible during a time period when there has been a flare-up 
in his condition. 

The requested examination will also provide the opportunity 
to reevaluate the Veteran's scar, residual, right thumb 
laceration. The March 2005 VA examination for scars indicates 
there was present a well-healed scar of the dorsal right 
thumb measuring 4-cm by 0.1-cm. There was no pain in the 
scar. There was no adherence to underlying tissue. The 
texture and color of the scar was consistent with the 
surrounding tissues. The scar was considered superficial. 
There was no inflammation, edema or keloid formation. There 
was no limitation of motion or function caused by the scar. 

On a follow-up examination of March 2008, there was reported 
right thumb numbness and tingling with tenderness. There 
again was no pain in the scar on examination. There was no 
adherence to underlying tissue. Skin texture was normal, and 
the scar was stable and superficial. There was no limitation 
of motion or other limitation of function associated with the 
scar. 

The Veteran has since testified that the scar is in fact 
painful to the touch, with a numb and tingling sensation, and 
towards the tip of the thumb there is no sensation present at 
all. 

Under the rating criteria for evaluating scars, in pertinent 
part, a scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7804. Note 1 to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

The requested VA dermatological examination must therefore 
encompass the Veteran's right thumb scar, and resolve whether 
there is objective confirmation of numbness and tingling 
sensation, if not pain, that is of sufficient severity to 
warrant disability evaluation by analogy to 38 C.F.R. § 
4.118, Diagnostic Code 7804. 

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the VA Central Texas Healthcare System (HCS). 
The most recent comprehensive treatment records on file from 
this source are dated from July 2007. The RO should obtain 
any such additional records and associate them with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

The disposition of the remanded claims for increased ratings 
will also have an impact upon the outcome of the Veteran's 
claim for a TDIU. Hence, the adjudication of the latter claim 
must be deferred pending resolution of the former issues. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO should contact the Central Texas 
Healthcare System and request copies of 
all available records of treatment from VA 
medical facilities dated since              
July 2007. All records and responses 
received should be associated with the 
claims file.

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected cervical and lumbar spine 
disorders. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.          It is requested 
that the VA examiner indicate all present 
symptoms and manifestations attributable 
to the Veteran's service-connected 
cervical and lumbar spine disorders.         
In examining the Veteran, the examiner 
should report complete range of motion 
findings for the affected joints. The 
examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

It is further requested that the VA 
examiner identify any and all neurological 
impairment associated with the Veteran's 
cervical and lumbar spine disorders, and 
denote the severity of any such 
manifestation, i.e., in terms of mild, 
moderate, severe, etc. 


3.	The RO should schedule the Veteran for 
a VA dermatological examination. The 
examination should be scheduled for a time 
period during which the Veteran is 
experiencing a flare-up of his tinea 
corporis and tinea cruris. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.    
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected tinea corporis 
and tinea cruris, in accordance with the 
rating criteria specified at 38 C.F.R. 
4.118, Diagnostic Code 7813. The VA 
examiner should also indicate all current 
symptoms and manifestations of the 
Veteran's service-connected scar, 
residual, right thumb laceration, pursuant 
to Diagnostic Codes 7802 to 7805. The 
examiner should specifically indicate 
whether any reported numbness and tingling 
sensation is present, and the extent to 
which this manifests in the scar tissue.

4.	 The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims for increased ratings for 
cervical strain, lumbar strain, tinea 
corporis and tinea cruris, and a scar, 
residual, right thumb laceration, as well 
as for a TDIU, based upon all additional 
evidence received. If any benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


